Biolase, Inc.
Notice of Grant of Stock Option

Optionee: Jeffrey M. Nugent

You have been granted an option to purchase shares of Common Stock of the
Corporation pursuant to the terms and conditions specified in this Grant Notice
and the Stock Option Agreement which is attached hereto. Terms not defined in
this Grant Notice have the meanings specified in the Stock Option Agreement
attached hereto.

     
Option Shares:
Grant Date:
Exercise Price:
  172,282
July 13, 2014
$1.98 per share

Vesting Schedule: The Option Shares shall vest (i) with respect to one-sixth of
the number of Option Shares, rounded up to the nearest whole share, on the Grant
Date and (ii) with respect to one-twelfth of the remaining number of Option
Shares that do not vest on the Grant Date pursuant to (i), rounded down to the
nearest whole share, at the conclusion of each of the first twelve monthly
periods beginning on the Grant Date; provided the Optionee remains continuously
employed by the Corporation through the applicable vesting date.

          Expiration Date:   July 13, 2024  


       
BIOLASE, INC.
       
By: /s/ Frederick D. Furry



    Name: Frederick D. Furry
Title: Chief Financial Officer

Accepted this 16th day of July, 2014

/s/ Jeffrey M. Nugent

Jeffrey M. Nugent

1

Inducement Option Grant

BIOLASE, INC.
STOCK OPTION AGREEMENT

     A. The Board has granted the Option to Optionee as an inducement material
to Optionee’s employment with the Corporation.

     B. Optionee is to render valuable services to the Corporation (or a Parent
or Subsidiary), and this Agreement is executed pursuant to the Corporation’s
grant of the Option to Optionee.

     C. All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix A.

      Now, therefore, it is hereby agreed as follows:

     1.  Grant of Option. The Corporation hereby grants to Optionee, as of the
Grant Date, an option to purchase no more than the number of Option Shares
specified in the Grant Notice. The Option Shares shall be purchasable from time
to time during the option term specified in Paragraph 2 at the Exercise Price.

     2.  Option Term. The Option shall expire on the Expiration Date, unless
sooner terminated in accordance with this Agreement.

     3.  Limited Transferability. Except as otherwise provided in this
Paragraph 3, the Option shall be neither transferable nor assignable by Optionee
other than by will or the laws of inheritance following Optionee’s death and may
be exercised, during Optionee’s lifetime, only by Optionee. The Option may be
assigned in whole or in part during Optionee’s lifetime to one or more of
Optionee’s family members (as such term is defined in the instructions to Form
S-8), or to Optionee’s former spouse through a gift or domestic relations order.
The terms applicable to the assigned portion shall be the same as those in
effect for the Option immediately prior to such assignment.

     4.  Dates of Exercise. The Option shall become exercisable for the Option
Shares as specified in the Grant Notice. If the Option is exercisable in
installments, then as the Option becomes exercisable for such installments,
those installments shall accumulate, and the Option shall remain exercisable for
the accumulated installments until the Expiration Date or sooner termination of
the Option pursuant to this Agreement.

     5.  Cessation of Service.

          (a)  Should Optionee’s Service cease for any reason (other than death,
Disability, Misconduct or termination for Good Reason) while the Option is
outstanding, then the Option shall be exercisable for the number of Option
Shares for which the Option was vested and exercisable at the time Optionee’s
Service ceased and shall remain outstanding and exercisable until the earlier of
(i) the Close of Business on the last day of the three month period commencing
on the date Optionee’s Service ceased or (ii) the Expiration Date; provided,
however, that if Optionee terminates Service voluntarily and does not give the
Corporation at least 30 days’ notice, then the Option shall terminate
immediately upon cessation of Service with respect to all Option Shares.

          (b) Should Optionee’s Service cease due to death, Disability or for
Good Reason while the Option is outstanding, then the Option shall be
exercisable for the full number of Option Shares and shall remain outstanding
and exercisable until the earlier of (i) the Close of Business on the
anniversary of the date Optionee’s Service ceased or (ii) the Expiration Date.

          (c) Should Optionee’s Service be terminated for Misconduct or should
Optionee otherwise engage in any Misconduct while the Option is outstanding,
then the Option shall terminate immediately with respect to all Option Shares.

          (d) Upon the expiration of such limited post-Service exercise period
or (if earlier) upon the Expiration Date, the Option shall terminate with
respect to all Option Shares for which the Option is exercisable.

     6.  Change in Control.

          (a) Immediately prior to the effective date of a Change in Control,
the Option shall vest and become exercisable for all of the Option Shares and
may be exercised for any or all of those Option Shares. However, the Option
shall not vest and become exercisable on an accelerated basis under this
subsection (a) if and to the extent: (i) the Option is to be assumed by the
successor corporation (or parent thereof) or is otherwise to be continued in
full force and effect pursuant to the terms of the Change in Control transaction
or (ii) the Option is to be replaced with a cash incentive program of the
successor corporation which preserves the spread existing at the time of the
Change in Control on the Option Shares for which the Option is not otherwise at
that time exercisable (the excess of the Fair Market Value of those Option
Shares over the aggregate Exercise Price payable for such shares) and provides
for subsequent payout of that spread no later than the time the Option would
have vested and become exercisable for those shares.

          (b) Immediately following the consummation of the Change in Control,
the Option shall terminate, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction. 

          (c) If the Option is assumed or otherwise continued in effect in
connection with a Change in Control, then the Option shall be appropriately
adjusted by the Board, upon such Change in Control, to apply to the number and
class of securities which would have been issuable to Optionee in consummation
of such Change in Control had the Option been exercised immediately prior to
such Change in Control, and appropriate adjustments shall also be made to the
Exercise Price, provided the aggregate Exercise Price shall remain the same. To
the extent that the holders of Common Stock receive cash consideration for their
Common Stock in consummation of the Change in Control, the successor corporation
(or its parent) may, in connection with the assumption of the Option, substitute
one or more shares of its own common stock with a fair market value equivalent
to the cash consideration paid per share of Common Stock in such Change in
Control. The adjustments determined by the Board shall be binding on all parties
who have an interest in the Option.

          (d) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

     7.  Other Transactions. Should any change be made to the Common Stock by
reason of any stock split, reverse stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, appropriate adjustments shall be made by the Board to
(a) the number and/or class of securities subject to the Option and (b) the
Exercise Price in order to reflect such change and thereby preclude a dilution
or enlargement of benefits hereunder. The adjustments determined by the Board
shall be binding on all parties who have an interest in the Option.

     8.  Stockholder Rights. The holder of the Option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the Option, paid the Exercise Price and become the holder of
record of the purchased Option Shares.

     9.  Manner of Exercising Option.

          (a) In order to exercise the Option with respect to all or any part of
the Option Shares for which the Option is at the time exercisable, Optionee (or
any other person or persons permitted to exercise the Option) must take the
following actions:

          (i) Execute and deliver to the Corporation a Notice of Exercise for
the Option Shares for which the Option is exercised;

          (ii) Pay the aggregate Exercise Price for the purchased shares in one
or more of the following forms:

          (A) cash or check made payable to the Corporation;

          (B) shares of Common Stock (1) held by Optionee (or any other person
or persons permitted to exercise the Option) for the requisite period necessary
to avoid a charge to the Corporation’s earnings for financial reporting purposes
and (2) valued at Fair Market Value on the Exercise Date; or

          (C) to the extent the Option is exercised for vested shares, through a
special sale and remittance procedure pursuant to which Optionee (or any other
person or persons permitted to exercise the Option) shall concurrently provide
irrevocable instructions (1) to a brokerage firm to effect the immediate sale of
the purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares plus all applicable income and
employment taxes required to be withheld by the Corporation by reason of such
exercise and (2) to the Corporation to deliver the certificates for the
purchased shares directly to such brokerage firm in order to complete the sale.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise.

          (iii) Furnish to the Corporation appropriate documentation that the
person or persons exercising the Option (if other than Optionee) have the right
to exercise the Option.

          (iv) Make appropriate arrangements with the Corporation (or Parent or
Subsidiary employing or retaining Optionee) for the satisfaction of all income
and employment tax withholding requirements applicable to the Option exercise.

          (b) As soon as practical after the Exercise Date, the Corporation
shall issue to or on behalf of Optionee (or any other person or persons
exercising the Option) a certificate for the purchased Option Shares, with the
appropriate legends affixed thereto.

          (c) In no event may the Option be exercised for any fractional shares.

     10.  No Right to Continued Service. Nothing in the Grant Notice or this
Agreement shall confer upon Optionee any right to continue in Service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any Parent or Subsidiary employing or
retaining Optionee) or of Optionee, which rights are hereby expressly reserved
by each, to terminate Optionee’s Service at any time for any reason, with or
without cause.

     11.  Compliance with Laws and Regulations.

          (a) The exercise of the Option and the issuance of the Option Shares
upon such exercise shall be subject to compliance by the Corporation and
Optionee with all applicable requirements of law relating thereto and with all
applicable regulations of any applicable stock exchange or quotation system on
which the Common Stock may be traded at the time of such exercise and issuance.
The Option cannot be exercised if doing so would violate the Corporation’s
internal policies, including, but not limited to, its insider trading policy.

          (b) The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance and sale of any Common Stock pursuant to the Option shall
relieve the Corporation of any liability with respect to the non-issuance or
sale of the Common Stock as to which such approval shall not have been obtained.

     12.  Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s permitted assigns, the legal representatives, heirs and
legatees of Optionee’s estate, whether or not any such person shall have become
a party to this Agreement or has agreed in writing to join herein and be bound
by the terms hereof.

     13.  Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be addressed to Optionee at the address indicated
below Optionee’s signature line on the Grant Notice or at such other address as
Optionee may designate by ten days advance written notice to the Corporation.
Any notice required to be given under this Agreement shall be in writing and
shall be deemed effective upon personal delivery or upon the third day following
deposit in the U.S. mail, registered or certified, postage prepaid and properly
addressed to the party entitled to such notice.

     14.  Entire Agreement. The Grant Notice and this Agreement (and any exhibit
and appendix hereto) constitute the entire agreement between the parties hereto
with regard to the subject matter hereof. All decisions of the Board with
respect to any question or issue arising under the Grant Notice and this
Agreement shall be and binding on all persons having an interest in the Option.

     15.  Amendments. The Grant Notice and this Agreement may only be amended in
an instrument executed by both parties. Approval of the Board is required for
all material amendments to the Grant Notice or this Agreement.

     16.  Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to that State’s choice-of-law or conflict-of-law rules.

     17.  Additional Terms and Conditions. The Option, and the Grant Notice and
this Agreement, shall be subject to the additional terms and conditions set
forth in the attached Appendix B.

 

 

2

Exhibit I
Notice of Exercise

I hereby notify Biolase, Inc. (the “Corporation”) that I elect to purchase
                                shares of the Corporation’s common stock (the
“Purchased Shares”) at the option exercise price of $1.98 per share (the
“Exercise Price”) pursuant to that certain option (the “Option”) granted to me
by Biolase, Inc. under the Notice of Grant of Stock Option and Stock Option
Agreement on July 13, 2014.

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option. In addition, I shall deliver whatever
additional documents may be required by such agreement as a condition for
exercise.

                                          ,                     

Date

         
 
       
 
       
 
       
 
      Optionee
 
       
 
      Address:
 
       
 
       
 
       
Print name in exact manner it is to appear on the stock
certificate:
 
   
 
 
       
Address to which certificate is to be sent, if different from
address above:
 
   
 
 
       
 
       
 
       
 
       
 
       
Social Security Number:
       
 
       

3

Appendix A

Additional Definitions

     The following definitions shall be in effect under the Agreement:

     A.  Agreement shall mean this Stock Option Agreement.

     B.  Board shall mean the Corporation’s Board of Directors.

     C.  Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

     (i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than 50% of the
total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately prior to such transaction, or

     (ii) the sale, transfer or other disposition of all or substantially all of
the Corporation’s assets, or

     (iii) the acquisition, directly or indirectly, by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than 50% of the total combined
voting power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.

     D.  Close of Business shall mean the close of business at the Corporation’s
headquarters.

     E.  Code shall mean the Internal Revenue Code of 1986, as amended.

     F.  Common Stock shall mean the Corporation’s common stock.

     G.  Corporation shall mean Biolase, Inc., a Delaware corporation, or the
successor to all or substantially all of the assets or voting stock of Biolase,
Inc. that assumes this option.

     H.  Disability shall mean a condition under which the Optionee (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, received income
replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Corporation.

I.  Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

     J.  Exchange Act shall mean the Securities Exchange Act of 1934, as
amended.  

     K.  Exercise Date shall mean the date on which this option shall have been
exercised in accordance with this Agreement.

     L.  Exercise Price shall mean the exercise price payable per Option Share
as specified in the Grant Notice.

     M.  Expiration Date shall mean the Close of Business on the date on which
this option expires as specified in the Grant Notice.

     N.  Fair Market Value per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:

     (i) If the Common Stock is at the time traded on the Nasdaq Stock Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq Stock Market and published in
The Wall Street Journal. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

     (ii) If the Common Stock is at the time listed on any stock exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question on the stock exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.

     (iii) If the Common Stock is at the time neither listed on any stock
exchange or the Nasdaq Stock Market, then the Fair Market Value shall be
determined by the Plan Administrator after taking into account such factors as
the Plan Administrator shall deem appropriate but shall be determined without
regard to any restrictions other than a restriction which, by its term, will
never lapse.

     (iv) For purposes of same day sales, the Fair Market Value shall be deemed
to be the amount per share for which the shares of Common Stock were sold.

     O.  Good Reason shall mean any one or more of the following within the
one-year period following a Change in Control: (i) action by the Corporation
resulting in a material diminution of the Optionee’s authority, duties or
responsibilities or (ii) action by the Corporation resulting in a material
reduction in the Optionee’s base compensation. Within 30 days after the Optionee
becomes aware of one or more actions described in the preceding sentence, the
Optionee shall deliver written notice to the Corporation of the actions (the
“Good Reason Notice”). The Company shall have 30 days after the Good Reason
Notice is delivered to cure the particular action(s). If the Corporation so
effects a cure, the Good Reason Notice will be deemed rescinded and of no
further force and effect.

     P.  Grant Date shall mean the date of grant of the Option as specified in
the Grant Notice.

     Q.  Grant Notice shall mean the Notice of Grant of Stock Option
accompanying this Agreement.

     R.  Incentive Option shall mean an option that satisfies the requirements
of Code Section 422.  

     S.  Misconduct shall mean the commission of any act of fraud, embezzlement
or dishonesty by the Optionee or Participant, any unauthorized use or disclosure
by such person of confidential information or trade secrets of the Corporation
(or any Parent or Subsidiary), or any other intentional misconduct by such
person adversely affecting the business or affairs of the Corporation (or any
Parent or Subsidiary) in a material manner. The foregoing definition shall not
in any way preclude or restrict the right of the Corporation (or any Parent or
Subsidiary) to discharge or dismiss any Optionee, Participant or other person in
the Service of the Corporation (or any Parent or Subsidiary) for any other acts
or omissions, but such other acts or omissions shall not be deemed, for purposes
of the Plan, to constitute grounds for termination for Misconduct.

     T.  Non-Statutory Option shall mean an option that does not qualify as an
Incentive Option.

     U.  Notice of Exercise shall mean the notice of exercise in the form
attached hereto as Exhibit 1.

     V.  Option Shares shall mean the shares of Common Stock subject to the
Option.

     W.  Optionee shall mean the person to whom the Option is granted as
specified in the Grant Notice.

     X.  Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

     Y.  Service shall mean Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
member of the board of directors or an independent contractor.

     Z.  Subsidiary shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

AA.  Withholding Taxes shall mean the applicable income and employment
withholding taxes to which the holder of the Option may become subject in
connection with the exercise of the Option.

4

Appendix B

Additional Terms and Conditions

      1.  Administration of the Option.

          (a) The Board shall have authority to administer the terms and
conditions of the Option set forth in the Grant Notice and this Agreement.

          (b) The Board shall, within the scope of its administrative functions
under the Option, have full power and authority (subject to the provisions of
the Grant Notice and this Agreement) to establish such rules and procedures as
it may deem appropriate for proper administration of the Option and to make such
determinations under, and issue such interpretations of, the provisions of the
Option as it may deem necessary or advisable. Decisions of the Board within the
scope of its administrative functions under the Grant Notice and this Agreement
shall be binding on all parties who have an interest in the Option.

      2.  Tax Withholding

          (a) The Corporation’s obligation to deliver shares of Common Stock
upon the exercise of the Option shall be subject to the satisfaction of all
applicable income and employment tax withholding requirements.

          (b) The Board may, in its discretion, provide any holder of the Option
with the right to use shares of Common Stock in satisfaction of all or part of
the Withholding Taxes to which such holder may become subject in connection with
the exercise of the Option. Such right may be provided to any such holder in
either or both of the following formats:

          (i) Stock Withholding. The election to have the Corporation withhold,
from the shares of Common Stock otherwise issuable upon the exercise of the
Option, a portion of those             shares. So as to avoid adverse accounting
treatment, the number of shares that may be withheld for this purpose may not
exceed the minimum number needed to satisfy the applicable income and employment
tax withholding rules.

          (ii) Stock Delivery. The election to deliver to the Corporation, at
the time the Option is exercised, one or more shares of Common Stock previously
acquired by such holder (other than in connection with the Option exercise
triggering the Withholding Taxes). So as to avoid adverse accounting treatment,
the number of shares that may be withheld for this purpose may not exceed the
minimum number needed to satisfy the applicable income and employment tax
withholding rules.

      3.  Restriction on Repricing of the Option. Except with the approval of
the stockholders of the Corporation, the Option may not be amended to reduce the
exercise price per share of the Common Stock of the Corporation subject to the
Option below the exercise price of the Option as of the date the Option is
granted, except to reflect the substitution for or assumption of the Option in
connection with a Change in Control of the Corporation or if any change is made
in the Common Stock subject to the Option without the receipt of consideration
by the Corporation (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Corporation) in which case the Option will be
appropriately adjusted in the class or classes and number of securities and
price per share of Common Stock subject to the Option. In the event of the
substitution for or assumption of the Option in connection with a Change in
Control of the Corporation or if any change is made in the Common Stock subject
to the Option without the receipt of consideration by the Corporation, the Board
shall make such adjustments, and its determination shall be final, binding and
conclusive. (The conversion of any convertible securities of the Corporation
shall not be treated as a transaction “without receipt of consideration” by the
Corporation.).

      4.  Amendment of the Option. The Board shall have complete and exclusive
power and authority to amend the Grant Notice and this Agreement. However, no
such amendment of the Grant Notice and this Agreement shall adversely affect the
rights and obligations with respect to the Option unless the Optionee consents
to such amendment.

      5.  Use of Proceeds. Any cash proceeds received by the Corporation from
the sale of shares of Common Stock under the Option shall be used for any
corporate purpose.

      6.  Regulatory Approvals.

     (a) The granting of the Option and the issuance of any shares of Common
Stock upon the exercise of the Option shall be subject to the Corporation’s
procurement of all approvals and permits required by regulatory authorities
having jurisdiction over the Option, and the shares of Common Stock issued
pursuant to the Option.

     (b) No shares of Common Stock or other assets shall be issued or delivered
under the Option unless and until there shall have been compliance with all
applicable requirements of applicable securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the shares of Common
Stock issuable under the Option, and all applicable requirements of any stock
exchange or the Nasdaq Stock Market on which Common Stock is then listed for
trading or traded. 

5